Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. Applicant has argued that Fukuyama does not teach the amended limitation of the conducting lines extending from a side of the coil opposite to the diaphragm. Since the diaphragm has a top side and a bottom side, and the coil has a top side and a bottom side, it can be said the top side of the coil is opposite a bottom side of the diaphragm.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5, 7-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fukuyama (US 20040218779 A1).
Regarding Claim 1, Fukuyama teaches: A speaker (Figs. 1a-1b) comprising: a diaphragm (diaphragm 23); a coil directly or indirectly attached to the diaphragm (voice coil 22); a pair of conducting lines connecting electrically with the coil (each of 22a-22c); a yoke having one pair of longer side portions, and another pair of shorter side portions (rectangular magnetic circuit 25); a frame supporting the diaphragm and provided with a magnetic circuit inside the frame (rectangular case 20 supports 23 and has 25 residing therin); and an inner terminal provided on an area on a straight line extended from the longer side portion of the yoke, and electrically connected to the coil (inner terminal 21a, see also Fig. 2), wherein the conducting lines extend from a side of the coil opposite to the diaphragm (the conducting lines 22a-22c extend from a top side of coil 22 which is opposite a bottom side of diaphragm 23).
Regarding Claim 2, Fukuyama teaches: an outer terminal disposed at least partially outside of the frame, and at least partially is electrically connected to the inner terminal (Fig. 1(b), terminal 21b; ¶ [0028]).
Regarding Claim 3, Fukuyama teaches: wherein the inner terminal is provided on an inside of an inner wall of the frame (as shown).
Regarding Claim 4, Fukuyama teaches: wherein the coil is completely overlapped with a bottom of the yoke (as shown).
Regarding Claim 5, Fukuyama teaches: wherein the internal terminal is overlapped with the coil in a speaker height direction (22a-22c are considered part of coil 22 and overlap 21a).
Regarding Claim 7, Fukuyama teaches: wherein the conducting line has a plurality of bent portions that bend the conducting lines in different direction (starting at coil 22 a first bend occurs, then 22b a second bend occurs in a different direction from the first bend).
Regarding Claim 8, Fukuyama teaches: wherein the inner terminal is provided on the yoke side with respect to the diaphragm (as shown; yoke side is broad and location of terminal 21a is read to meet this limitation).
Regarding Claim 9, Fukuyama teaches: wherein the inner terminal is formed in a shape protruding from an inner periphery of the frame (as shown).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651